718 F.2d 802
Richard BICHLER, Plaintiff-Appellant,v.UNION BANK AND TRUST COMPANY OF GRAND RAPIDS, a MichiganBanking Institution;  Wometco West Michigan TV,Inc., et al., Defendants-Appellees.
No. 82-1103.
United States Court of Appeals,Sixth Circuit.
Oct. 6, 1983.
ORDER

1
A majority of the Judges of this Court in regular service has voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this Court, to stay the mandate and to restore the case on the docket as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this Court, 715 F.2d 1059 (6th Cir.1983) is vacated, issuance of the mandate is stayed and this case is restored to the docket as a pending appeal.  The Clerk will direct the parties concerning the filing of supplemental briefs.